Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed 19 October 2021.  Claims 2-21 are pending in the application.  Claim 1 has been cancelled. Claims 2-21 are new.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited position control mechanism, in claim 1.  It is described in the specification at para.’s 0088, 0089 and 0090-0095, inter alia, as using controlling voltages applied to a stator in order to provide a desired rotation for a permanent magnet rotor (e.g. the  impeller) 52 using a field oriented control (FOC) algorithm, which is also known as  vector control.  It is known in FOC that the stator magnetic field should generally lead the impeller position by 900 for maximum torque efficiency. 
This position control mechanism is depicted in FIG.’s 4a-4C with a control block diagram illustrated in FIG. 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 7-12, 16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,371,152 (‘152). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
As to claim 2 of the instant application, this is a much broader version of claim 1 of ‘152, including functionally equivalent claim limitations using different terminology.  For example,  claim 2 requires a motor whereas claim 1 of ‘152 recites a stator which equivalently forms part of a motor.   Therefore, claim 2 of the instant application is anticipated by patented claim 1 of ‘152.
As to claim 4, this subject matter would be covered by patented claims 2 and 3 of ‘152.
As to claims 7 and 8, this subject matter would be covered by or obvious the remaining patented claims, specifically claims 5 and 8 of ‘152.  
As to claim 9, this is a method claim commensurate in scope with claim 2 of the instant invention and would also be covered at least by patented claims 1 and 11  of ‘152.
As to claims 10-12, this claim would be covered by or obvious over the patented claims, specifically claims 6, 8, 9 and 10 of ‘152.
As to claims 16, this is a non-transitory machine readable medium claim commensurate in scope with instant claims 2 and 11 and would be covered by the patented claims of ‘152 as set forth above.
As to claims 20 and 21, these claims would be covered by or obvious over the patented claims, specifically claims 15 and 16 of ‘152.

Claims 2, 4, 7-12, 16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,015,605 (‘605). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
As to claim 2 of the instant application, this is a broader version of claim 1 of ‘605, including functionally equivalent claim limitations using different terminology.  For example,  claim 1 requires a motor whereas claim 1 of ‘605 recites a stator which equivalently forms part of a motor. And, claim 1 requires alternating the impeller between a first and second axial position whereas claim 1 of ‘605 only requires moving the impeller in an axial direction. However claim 4 of ‘605 requires moving the impeller between first and second eccentric positions thus covering the instant application claims.   Therefore, claim 2 of the instant invention is anticipated by at least patented claims 1 and 4 of ‘605.
As to claim 4, this subject matter is covered by patented claims 5 and 6 of ‘605.
As to claims 7 and 8, this subject matter would be covered by or obvious the remaining patented claims, specifically claims 7 and 8 of ‘605.  
As to claim 9, this is a method claim commensurate in scope with claim 2 of the instant invention and would also be covered at least by patented claims 1 and 11 of ‘605.
As to claim 10, this claim would be covered by or obvious over the patented claims, specifically claim 13 of ‘605.
As to claim 11, this claim would be covered by or obvious over the patented claims, specifically claim 6 of ‘605.
As to claim 12, this claim would be covered by or obvious over the patented claims, specifically claims 14 and 15 of ‘605.
As to claims 16, this is a non-transitory machine readable medium claim commensurate in scope with instant claims 2 and 9 and would be covered by at least patented claims 1, 11 and 16 of ‘605 as set forth above.
As to claims 20 and 21, these claims would be further covered by or obvious over the patented claims, specifically claims 5 and 6 of ‘605.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of 10,371,152 (‘152) or claims 1-19 of U.S. Patent No. 11,015,605 (‘605) as discussed above, further in view of Ozaki et al. (U. S. Patent Application Publication No. 2011/0243759).
As to claim 3, the patented claims of ‘152 or ‘605 are silent as to a number of hydrodynamic pressure grooves formed in at least one inner-facing wall of the chamber.  In this regard,  Ozaki teaches a number of hydrodynamic pressure grooves (FIG.’s 3 & 5, para.  0098, “grooves for hydrodynamic bearing 21”) formed in at least one inner-facing wall 6 of the chamber 7 (as shown).  Therefore, it would have been obvious to modify ‘152 or ‘605 with hydrodynamic pressure grooves arranged as claimed so as to generate levitation forces on the impeller during rotation as taught by Ozaki (para.’s 0154 & 0169, inter alia).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 9-11, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (U. S. Patent Application Publication No. 2011/0243759). 
Regarding claim 2, Ozaki et al. discloses several embodiments of a blood pump (Abstract), comprising: 
a chamber 7 (FIG. 3 & 4, para. 0085, “blood chamber 7”);
an impeller 10 Id., disposed within the chamber 7;
a motor 17, 18, 20 (FIG. 3, para.’s 0091-0092, lines 7-8, permanent magnets 17 in shroud 12 of the impeller driven by coils 20 wound around magnetic material 18 – forming the stator of the motor) that drives rotation of the impeller 10 (FIG. 3, para. 0085, line 4); 
a position control mechanism 25-27 (FIG. 11, para. 0130, lines 1-6, formed by controller 25 and motor control circuit components 26-27)  that moves the impeller in an axial direction to alternate the impeller between a first and second axial position (FIG. 12, para.’s 0131, and 0132, lines 5-12, “[w]hen current JO is fed through coils 20, attractive force F2 between permanent magnet 17 and magnetic material 18 becomes higher than attractive force F1 between permanent magnets 15 and 16, so that impeller 10 moves to position PB on the diaphragm 6 side with little rotation…” – interpreted as controlling the axial position to alternate the impeller in the manner equivalent to that disclosed and claimed herein; embodiments shown in FIG.’s 24-36 disclose various forms of the recited control mechanism and can readily be used to meet the limitations of the claims) .
Re. claim 3, Ozaki discloses a number of hydrodynamic pressure grooves (FIG.’s 3 & 5, para.  0098, “grooves for hydrodynamic bearing 21”) formed in at least one inner-facing wall 6 of the chamber 7 (as shown).
Re. claim 4, Ozaki discloses the position control mechanism 25-27 moves the impeller 10 in the axial direction based on a speed of the motor (FIG.’s 14a/b, para.’s 0138-0139, showing relationship between impeller positions PA, PB and impeller speed, i. e., equivalent to motor speed – interpreted as moving the impeller in the manner claimed).
Re. claim 5, Ozaki discloses  a wall of the chamber 7 comprises at least one permanent magnet 16 (para.0088); the impeller 10 comprises a magnetic material (para. 0089, “shroud 11 may itself be formed of permanent magnet 15 or magnetic material); and magnetic forces between the at least one permanent magnet 16 and the magnetic material at least partially determine an axial position of the impeller (para. 0096, describing operation for positioning impeller).
Re. claim 6, Ozaki discloses movement of the impeller in the axial direction is asynchronous with a native heartbeat (FIG.’s 12 & 14, showing positioning of impeller based upon impeller speed that is not disclosed nor contemplated as being correlated with heartbeat motion thus providing asynchronous operation accordingly under the broadest reasonable interpretation of the term).
Re. claim 9, Ozaki discloses a method of operating a blood pump (Abstract), comprising: supplying current to a motor 17, 18, 20 (FIG. 3, para.’s 0091-0092, lines 7-8, permanent magnets 17 in shroud 12 of the impeller driven by coil 20 wound around magnetic material 18 – forming the stator of the motor) of a blood pump to rotate an impeller 10 within a chamber 7 of the blood pump (para.’s 0095 & 0096); and moving the impeller in an axial direction to alternate the impeller between a first axial position and a second axial position while the impeller rotates (FIG. 14b/c, para.’s 0138 & 0139, showing impeller position and rotation speed to move impeller from PA toward PB).
Re. claim 10, Ozaki discloses moving the impeller 10 in the axial direction is triggered based on a speed of the impeller (Id., “[a]fter activation for rotation is confirmed, coil current I is reduced, and gradually increased to the predetermined rated value. … even when impeller 10 is on the position PA side” interpreted as moving the impeller in the manner claimed under broadest reasonable interpretation of the terms).
Re. claim 11, Ozaki discloses that the impeller 10 is moved axially to the second axial position when the speed of the impeller falls below a predetermined threshold speed (FIG. 12b, initial state shows impeller at PB when impeller is not rotating – interpreted as speed falling below threshold under broadest reasonable interpretation).
Re. claim 13, Ozaki discloses moving the impeller in the axial direction is done independently of a speed of the impeller (FIG.’s 12b/c, showing impeller moving from PA to PB when the impeller not rotating – interpreted as providing impeller movement in the axial direction independently of the speed under the broadest reasonable interpretation of the terms).
Re. claim 14, Ozaki discloses moving the impeller in the axial direction comprises adjusting a direct current supplied to a stator assembly of the motor to alter a magnetic flux between the impeller and the stator assembly (FIG.’s 12a/b/c, para.’s 0131-0132, current JO fed though coils 20 - interpreted as direct current supplied to stator assembly to move impeller from PA to PB in the manner claimed). 
As to claim 16, this is a non-transitory machine readable medium having instructions thereon essentially performing the functions of the position control mechanism recited in claim 2 and the method steps recited in claim 9.  It is rejected for the same reasons and rationale set forth above.
Re. claim 17, Ozaki discloses movement of the impeller in the axial direction is done independently of a native heartbeat (FIG.’s 12 & 14, showing positioning of impeller based upon impeller speed, not disclosed or contemplated as being correlated with heartbeat motion thus providing independent operation under the broadest reasonable interpretation of the terms).
Re. claim 18, Ozaki discloses movement of the impeller in the axial direction is done independently of a speed of the impeller (FIG.’s 12b/c, showing impeller moving from PA to PB when the impeller not rotating – interpreted as providing impeller movement in the axial direction independently of a speed under broadest reasonable interpretation).
Re. claim 20, Ozaki discloses movement of the impeller between the first axial position and the second axial position occurs after a predetermined period of time (FIG. 12, para. 0151, “[b]etween time t0 and t1 in FIG. 12, an output signal from motor control circuit 43 is provided to power amplifier 45, and an output voltage from power amplifier 45 is applied to coils 20 via switch 47, causing current I0 to flow through coils 20 …[a]fter time t2, an output signal from motor control circuit 43 is provided to power amplifier 46, and an output voltage from power amplifier 46 is applied to coils 20 via switch 47, causing a current to flow through coils 20”– interpreted as moving the impeller between axial position after a predetermined period of time under the broadest reasonable interpretation of the terms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Ozaki et al. (U. S. Patent Application Publication No. 2011/0243759).
As to claim 7, Ozaki is discussed above and further discloses movement of the impeller in the axial direction from the first axial position to the second axial position decreases a gap between the impeller and a wall of the chamber in a direction of the second axial position (FIG. 30, para.’s 0106 & 0160, gap between magnet 17 and magnetic material 18 is the same as between the impeller and wall as shown in the drawings due to the location of the magnets).  Ozaki is silent as to the gap decreasing by at least about 20% in the manner claimed.  However, Ozaki further indicates that the axial gap is a result effective parameter and a function of the rotation speed of the impeller, viscosity of the liquid and load (para. 0162).   With this in mind, one having ordinary skill in the art would recognize that changing the axial gap as a routine optimization.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify the gap so it is decreased by 20%  in order to optimize load based upon speed and viscosity of the liquid as indicated by Ozaki Id., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claim 21, Ozaki is silent as to providing movement of the impeller between the first axial position and the second axial position occurs after the impeller operates below a predefined threshold speed for a predetermined period of time.  However, Ozaki discloses the position control mechanism 25-29, 60-64 being configured to move the impeller 10 based on the impeller changing its speed (FIG.’s 12b/c, para. 0176, lines 5-10, “rotation speed operation unit for operating a rotation speed of impeller 10 based on a detection result from voltage detection unit 73, and a position determination unit for determining whether or not a position of impeller 10 is within the normal range based on the operated rotation speed of impeller 1”).  This is analogous to the impeller rotating below a predetermined speed for a period according to the broadest reasonable interpretation of the terms.  With this in mind, it would further have been obvious to move the impeller between the first and second axial positions after the impeller operates below a predefined threshold speed for a predetermined period of time as a matter of providing a control trigger point based upon sensed position of the impeller as suggested by Ozaki, Id.

Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Ozaki et al. (U. S. Patent Application Publication No. 2011/0243759) in view of Bramm et al. (U. S. Patent No. 4763032).
As to claim 8, Ozaki is silent as to expressly indicating the position control mechanism maintains the impeller at each of the first axial position and the second axial position for substantially equal time periods.  Ozaki is concerned with controlling the levitation position of its impeller within a range between positions (FIG.’s 12 and 13, para. 0109, inter alia).  In this regard, Bramm teaches an axial stabilization system for a magnetic rotor bearing that allows its rotor to be moved to an eccentrically stabilized position (col. 17, lines 30-35).  An eccentrically stabilized position is interpreted as between two eccentric positions for substantially equal time period because it is a stabilized position.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Ozaki to allow axial movement of the impeller between first and second positions for equal time periods.  The motivation would be to increase the electromechanical efficiency of the rotor (impeller) bearing system (col. 2, lines 50-59) such that the magnetic forces of the bearing magnets which arise in an asymmetric position of the rotor counteract the external forces (col. 6, lines 35-40), and to reduce the operating temperature of the impeller so as to prevent blood coagulation as taught by Bramm (col. 2, lines 56-58).

Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Ozaki et al. (U. S. Patent Application Publication No. 2011/0243759) in view of Plunkett (U. S. Patent No. 4814677).
As to claim 15, the applied art is discussed above but is silent as to the method adjusting the direct current comprises adjusting a phase angle of the direct current.   In this regard, Plunkett teaches a field oriented motor controller that adjusts current phase angles in a control scheme that provides direct and quadrature axis current signals (FIG.’s 5-7) to control the magnetic flux in motor windings providing improved torque and speed performance (col. 3, lls. 10-25 & col. 7, lls. 5-35, inter alia).  This vector control requires adjusting the phase angle of the current parts of the components of each I vector (FIG. 4) in a manner equivalent to the control described in the instant application.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt Ozaki’s control with the field oriented control of Plunkett as a technique known to provide predictable torque and speed performance having expected results as shown by Plunkett, Id. 



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the nonstatutory double patenting rejections are overcome. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746